PER CURIAM.
We find no abuse of discretion in a trial judge failing to require a residential or custodial parent to reside in the State of Florida when the residential parent and the minor children had, prior to the entry of the final judgment, moved to a foreign state where the residential parent had relatives, there being no court order requiring said parent to remain in the state pending the litigation and the noncustodial parent agreeing that the residential parent was the proper person to have custody of the children. See and compare Matilla v. Matilla, 474 So.2d 306 (Fla. 3d DCA 1985).
Affirmed.